Beck, P. J.
1. Under the rulings made in this case when it was here before (Mathis v. Crowley, 146 Ga. 749, 92 S. E. 213; 149 Ga. 396, 100 S. E. 379), (where the essential facts of the case were stated), the court did not err in sustaining a general demurrer to the petition as amended.
2. The amendment filed by the petitioner after the decision last above referred to was rendered, and before the judgment of this court was made the judgment of the court below, did not add any new material facts which would take the case out of the .rulings made when the case was here on the last occasion for review and decision.

Judgment affirmed.


All the Justices concur.